DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (hereinafter Hsu) (202000090846).
Regarding claim 1, Hsu discloses a flexible display apparatus comprising: 
a display panel (200); 
a housing (3) movably supporting the display panel; and 

a first magnetic portion (332) coupled to one side of the display panel and having a first magnetism (Paragraph 0027); and 
a second magnetic portion (333) including a first magnetic member (337a, 337b, 337c) coupled to the housing to face the first magnetic portion and having the first magnetism and a second magnetic member (334a, 334b, 334c) having a second magnetism opposite to the first magnetism (Paragraph 0027 – The first and second magnetically attractive members 334a, 334b, 334c, 334d, 337a, 337b, 337c respectively have north poles and south poles).

Regarding claim 2, Hsu discloses the flexible display apparatus of claim 1, wherein the first magnetic member and the second magnetic member are spaced apart from each other and dot not vertically overlap with each other (Figure 7).


    PNG
    media_image1.png
    280
    867
    media_image1.png
    Greyscale


claim 3, Hsu discloses the flexible display apparatus of claim 1, wherein the first magnetic member and the second magnetic member are spaced apart from each other and disposed along a moving direction of the display panel (Paragraph 0027 – that when the cover plate 2 is moved to the selected one of the closed and open positions, a relatively strong force of attraction is generated between the first and second magnetically attractive units 332, 333 so as to position the cover plate 2 in the selected one of the closed and open positions, and such that once the cover plate 2 is displaced to the transition position, a relatively strong force of repulsion is generated between the first and second magnetically attractive units 332, 333 to facilitate movement of the cover plate 2 away from the transition position.)

Regarding claim 4, Hsu discloses he flexible display apparatus of claim 1, wherein the second magnetic member includes two sub magnetic members that are respectively disposed at one side and the of the housing (Figure 7).

Regarding claim 5, Hsu discloses the flexible display apparatus of claim 4, wherein the first magnetic member is disposed between the two sub magnetic members (Figure 7).

Regarding claim 7, Hsu discloses the flexible display apparatus of claim 1, wherein the second magnetic member has a length equal to or longer than that of the first magnetic portion. (Paragraph 0038 – the first and second magnetically attractive members 334a, 334b, 334c, 334d, 337a, 337b, and 337c may have substantially the same length in the longitudinal direction (D1))
claim 8, Hsu discloses the flexible display apparatus of claim 1, further comprising a gap retainer (341) disposed between the first magnetic portion and the second magnetic portion.

Regarding claim 10, Hsu discloses the flexible display apparatus of claim 1, further comprising an impact dispersion portion (2) coupled to a rear surface of the display panel.

Regarding claim 17, Hsu discloses the flexible display apparatus of claim 1, wherein the second magnetic member includes a plurality of magnetic members (334a, 334b, 334c, 334d, 337a, 337b, 337c), and one of the second magnetic members is disposed below the first magnetic portion (Figure 9 – abridged annotation provided below).

Regarding claim 18, Hsu discloses the flexible display apparatus of claim 1, wherein the second magnetic member includes a plurality of magnetic members (334a, 334b, 334c, 334d, 337a, 337b, 337c), and one of the second magnetic members is disposed at the same height as that of the first magnetic portion when an unfolding state is shifted to an inserting state (Figure 5).


    PNG
    media_image2.png
    400
    614
    media_image2.png
    Greyscale


Regarding claim 19, Hsu discloses a flexible display apparatus comprising: 
a display panel (200) including a display area; 
a housing (3) movably supporting the display panel; and 
a first magnetic portion (332) coupled to the display panel and having a first magnetism (Paragraph 0027); and 
a second magnetic portion (333) including first and second magnetic members (334a, 334b, 334c, 334d, 337a, 337b, 337c) and coupled to the housing to face the first magnetic portion, 
wherein the first magnetic member has the first magnetism and the second magnetic member having a second magnetism opposite to the first magnetism (Paragraph 0027), and wherein the display area is enlarged or downsized by magnetic forces of the first and second magnetic members (Paragraph 0039 – each of the front pair of the first magnetically attractive members 334a, 334b has a relatively large degree of overlap with a respective one of the two front ones of the second magnetically 

Regarding claim 20, Hsu discloses the flexible display apparatus of claim 19, further comprising a gap retainer (314) disposed between the first magnetic portion and the second magnetic portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereinafter Hsu) (202000090846) in view of Yang (US20080086925).
Regarding claim 6, Hsu discloses the flexible display apparatus of claim 1.
Hsu does not expressly disclose wherein the first magnetic member has a length longer than that of the second magnetic member.
Yang discloses wherein the first magnetic member has a length longer than that of the second magnetic member (Paragraph 0032 – In the case of different sizes of electromagnets 50, the electromagnets 50 have different sizes such that the edges 40 of the flexible display unit 20 may easily be rolled corresponding to the roll diameter of the flexible display unit 20 when wound in the main body 10.  Likewise, because the roll diameter of the flexible display unit 20 when rolled in the main body 10 increases from the innermost rolled portion to the outermost rolled portion, the length of electromagnet 50 is closer to the outmost part of the flexible display unit 20 becomes greater than that of an electromagnet 50 that is further inward).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the specifications of Yang into the first and second magnetic members of Hsu.
One having ordinary skill in the art would have been motivated to do so as display unit may easily be transition corresponding to the transitioning diameter of the flexible display apparatus.

s 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereinafter Hsu) (202000090846) in view of Szeto (20170205855).
Regarding claim 9, Hsu discloses the flexible display apparatus of claim 1.
Hsu does not expressly disclose wherein the display panel includes a first area, a second area and a third area, and at least one of the first area, the second area and the third area outputs an image different from those of the other areas.
Szeto discloses wherein the display panel includes a first area (10), a second area (12) and a third area (Paragraph 0084), and at least one of the first area, the second area and the third area outputs an image different from those of the other areas (Paragraph 0063 – However, when electronic device 10 is moved to expose part of the second electronic device 12, as shown in FIG. 11B, second electronic device 12 may present a graphical touch-screen display to provide an on-screen keyboard for electronic device 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the first, second and third output areas of Szeto into the display panel of Hsu.
One having ordinary skill in the art would have been motivated to do to provide increased capabilities within the device.


Regarding claim 11, Hsu discloses the flexible display apparatus of claim 1.
Hsu does not expressly disclose wherein the housing includes: a first housing sidewall supporting a first side corner of the display panel; a second housing sidewall 
Szeto discloses wherein the housing includes: a first housing sidewall (Figure 1C) supporting a first side corner (Figure 1C) of the display panel; a second housing sidewall (Figure 1C) disposed in parallel with the first housing sidewall and supporting a second side corner (Figure 1C) of the display panel; a third housing sidewall (Paragraph 0084 – Further, while the interaction of two devices 10, 12 has been exemplified, the connectors 20 of second electronic device 12 may be used to guide several devices (e.g. second, third, fourth, devices etc.) on surface 16) connected to one side of the first housing sidewall and one side of the second housing sidewall; and a guide roller (20) rotatably connected (Paragraph – In some embodiments, connectors 20 may be cylindrical in shape with a diametrically-magnetized magnet having hemispherical poles such that one half of the cylinder is a north pole and the other a south pole, and the magnet in each connector 20 is free to rotate about a central axis to facilitate magnetic engagement between the connectors 20. In particular, the magnets in one or more of connectors 20 may rotate to be oriented such that the north and south poles of adjacent magnets are aligned, as viewed in FIGS. 3A and 3B) to the other side of the first housing sidewall and the other side of the second housing sidewall.

One having ordinary skill in the art would have been motivated to do so to facilitate magnetic engagement between the connectors.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereinafter Hsu) (202000090846).
Regarding claim 13, Hsu discloses the flexible display apparatus of claim 1.
Hsu does not expressly disclose further comprising a stopper disposed in each of the one side and the other side of the housing and restricting movement of the display panel.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate an additional stopper on the other side of the housing of Hsu since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One having ordinary skill in the art would have been motivated to do so further limit the movement of the display panel to protect said display panel while the housing translates, at minimum.

Allowable Subject Matter
Claims 12, 14 and their respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, the prior art of record, taken alone and in combination, fails to teach or suggest the interconnection and interrelationship of a cover disposed between the first magnetic portion and the gap retainer as claimed in combination with the remaining limitations of dependent claim 8 and independent claim 1. 
Regarding claim 14, the prior art of record, taken alone and in combination, fails to teach or suggest the interconnection and interrelationship of a moving member moving one of the second magnetic members in a second-axis direction in accordance with movement of the ascending member as claimed in combination with the remaining limitations of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150146387.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



9 September 2021